The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 7 July 2022 have been fully considered but they are not persuasive. 
	A.	The Applicants on page 10, lines 9-22 argue “…the cited portions of Blomgren do not disclose that “the cathode comprises a conductive material coated with a lithium oxide alloy, and wherein the anode comprises a conductive material coated with any one of copper, graphite, or graphene…”.
	In response,
	Blomgren discloses “…a positive collector foil may be covered with a coating including an active material such as lithium-based oxide… the coating for the positive electrode can be a mixture of a powder of lithium transition metal oxide…The lithium transition metal oxide can be materials such as lithium cobalt oxide (LiCoO.sub.2), lithium nickel oxide (LiNiO.sub.2), lithium manganese oxide (LiMn.sub.2O.sub.4)…” (col. 6: 36-42)
	Blomgren further discloses “…the coating for the negative electrode can be a mixture of a powder of carbon and a binder agent. The active material may…for example, carbonaceous materials…such carbonaceous materials may include… graphite…” (col. 6: 57-col. 7: 2)
	B.	The Applicants on page 10, line 23 through pag3 11, line 7 “…Blomgren does not disclose that “the unequally spaced plurality of first electrode tabs are configured to line up in juxtaposition when the first planar body is rolled in the roll configuration, and wherein the plurality of first electrode tabs are coupled to a terminal of the cylindrical housing as a single juxtaposed tab unit…”
	In response,
	Blomgren discloses plurality of first electrode tabs are unequally spaced throughout the length of at least twice the size of the outer circumference of the roll configuration (the tabs may be arranged at different intervals along the length of a current collector as per col. 10: 62-63), and that any number of tabs may be used as long as they are arranged symmetrically about the center of one of the electrodes where the center is defined in the longitudinal direction wherein the unequally spaced plurality of first electrode tabs are configured to line up in juxtaposition when the first planar body is rolled in the roll configuration.
	Blomgren discloses that positive and negative electrodes with a separator in between are spirally wound into a jellyroll configuration and inserted into a cell case. The tabs of the terminals are welded to the terminals. One skill in the art would know that positive tabs are bundles and welded to a single terminal, and that the negative tabs are bundled and welded to a single terminal.  



wherein the plurality of first electrode tabs are coupled to a terminal of the cylindrical housing as a single juxtaposed tab unit (Examples 1-3).
	C.	The Applicants on page 12, line 26 through page 13, line 8 argue that Blomgren does not disclose a first electrode comprising at least 4 first electrode tabs.
	In response,
	Blomgren disclose that one or more tabs may be electrically connected to the current collector foil (col. 2: 52-53), and multiple tabs may also be used along the length of the current collector foils (col. 3: 15-16).
	Blomgren further discloses “if one electrode has n number of tabs where n is any integer greater than 1, the other electrode may have n-1 number of tabs arranged symmetrically about the center of the electrodes along the length direction. Thus, similar to the previous implementations, a pair of electrodes may be connected to five tabs and four tabs respectively, nine tabs and eight tabs respectively, fifteen tabs and fourteen tabs respectively, twenty tabs and nineteen tabs respectively, thirty tabs and twenty nine tabs respectively, or fifty and forty nine tabs respectively”. (col. 13: 48-57)
	D.	The Applicant argues that the cited portions of Blomgren do not disclose 
“a first electrode configuration disposing first electrode material along a longitudinal edge of the anode or the cathode over a length of at least twice a size of an outer circumference of the roll configuration,”.

	In response,
	Blomgren et al. disclose a first electrode configuration disposing first electrode material along a longitudinal edge of the anode or the cathode over a length of at least twice a size of an outer circumference of the roll configuration (i.e. given that the electrode configuration of Blomgren et al. is structurally similar to that instantly disclosed, the electrode configuration of Blomgren et al. renders obvious to recited first electrode configuration).
	The instant specification , in paragraph [0020], discloses “…In accordance with embodiments of the invention, the continuous length of an electrode material of electrode member 111 is of a length of at least twice a size of an outer circumference of the roll configuration. For example, as shown in FIGURE 1A, the length of electrode member 111 may be equal to (e.g., electrode member 111 may extend the full extent of the length of the cathode) or substantially98881621.1 equal to (e.g., electrode member 111 may extend a length slightly less than the length of the cathode, for example at least 90% the length of the cathode, such as to facilitate handling of the cathode, manufacturing of the battery, etc.) a length of the longitudinal edge of the cathode planar body. Similarly, as shown in FIGURE lA, the length of electrode member 121 may be equal to (e.g., electrode member 121 may extend the full extent of the length of the anode) or substantially equal to (e.g., electrode member 121 may extend a length slightly less than the length of the anode, for example at least 90% the length of the anode, such as to facilitate handling of the anode, manufacturing of the battery, etc.) a length of the longitudinal edge of the anode planar body”.
	Blomgren in Figure 1 discloses that the length of electrode member (positive active material) may be equal to (e.g., positive active material may extend the full extent of the length of the positive electrode) or substantially98881621.1 equal to (e.g., positive active material may extend a length slightly less than the length of the positive electrode) a length of the longitudinal edge of the positive electrode planar body. Blomgren discloses “In some embodiments of the invention, a coating comprising an active material may be formed on the surface of a collector foil. The coating may be coated on the front surface of a collector foil, the back surface of the collector foil, or both surfaces of the collector foil. The coating including the active material may cover a part of the surface or the entire surface of the foil…” (col. 6: 24-33).
	 Blomgren in Figure 1 discloses that the length of electrode member (negative active material) may be equal to (e.g., negative active material may extend the full extent of the length of the negative electrode) or substantially98881621.1 equal to (e.g., negative active material may extend a length slightly less than the length of the negative electode) a length of the longitudinal edge of the negative electrode planar body. Blomgren discloses “In some embodiments of the invention, a coating comprising an active material may be formed on the surface of a collector foil. The coating may be coated on the front surface of a collector foil, the back surface of the collector foil, or both surfaces of the collector foil. The coating including the active material may cover a part of the surface or the entire surface of the foil…” (col. 6: 24-33).
Thus, given that Blomgren in Figure 1 discloses a structure similar to that instantly disclosed, the electrode configuration of Blomgren et al. renders obvious to recited first electrode configuration and would obviously be configured for delivering greater than 110 Watt hours per kilogram (Wh/kg) while discharging at greater than 2 kiloWatts per kilogram (kW/kg).
	
Response to Amendment
	This is in response to the Amendment filed 7 July 2022.

Claim Rejections - 35 USC § 103 	
3.	The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Blomgren et al. (US 8,142,928) as applied to claims 1, 12 and 22 above, and further in view of Fieldbinder et al. (US 20190372067) has been withdrawn in view of Applicants’ Amendment.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-9, 12-19, 21-27, 29, and 31 stand rejected under 35 U.S.C. 103 as being unpatentable Blomgren et al. (US 8,142,928) 
Claim 1:	Blomgren et al. in Figures 10A-10D (col. 15: 37-45) disclose a lithium-ion battery (col. 15: 46-47) comprising: 
an anode (positive electrode); 
a cathode (negative electrode); 
an electrolyte (col. 12: 6-7); and 
a cylindrical housing (col. 15: 49-53), wherein the anode and cathode are in a roll configuration (jellyroll) within the cylindrical housing, wherein the electrolyte is disposed between facing surfaces of the juxtaposed anode and cathode in the roll configuration.
Blomgren et al. further disclose that a first electrode configuration disposing first electrode material along a longitudinal edge of the anode or the cathode over a length of at least twice a size of an outer circumference of the roll configuration.
In particular, Blomgren et al. disclose a first electrode configuration disposing first electrode material along a longitudinal edge of the anode or the cathode over a length of at least twice a size of an outer circumference of the roll configuration (i.e. given that the electrode configuration of Blomgren et al. is structurally similar to that instantly disclosed, the electrode configuration of Blomgren et al. renders obvious to recited first electrode configuration)(col. 2: 23-col. 4:14; col. 8: 17-col. 9: 2; col. 9: 62-col. 11: 52; and col. 12: 41-67). See also entire document.
	 Blomgren et al. disclose “electrodes may be separated by one or more separators between the electrodes so that the separators may be disposed between a positive collector foil and a negative collector foil.  In some embodiments, one or more separators may be disposed adjacent to a positive collector foil or negative collector foil.  For instance, FIG. 3 illustrates an anode tab connected to an anode collector foil with a coating, which is adjacent to a separator, which is also adjacent to a cathode collector foil with a cathode tab, which is also adjacent to another separator” (col. 11: 53-61); and that the electrode can be would into a jellyroll configuration and placed into a cylindrical housing (Figs, 10A-10D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode configuration in light of the teaching of Blomgren et al.
With the modification, the battery of the Blomgren et al. being structurally similar to that instantly claimed would obviously be configured for delivering greater than 110 Watt hours per kilogram (Wh/kg) while discharging at greater than 2 kiloWatts per kilogram (kW/kg).
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable battery including one or more current collector foils and one or more tabs that would have been configured to extract greater capacity from the battery electrode so that the resulting battery may exhibit higher performance (abstract).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Blomgren et al. further disclose that the at least one of the anode or cathode comprises a first planar body (i.e. a current collector) rolled in the roll configuration along a longitudinal axis of the first planar body and, wherein the first electrode configuration comprises a continuous length of first electrode material.
Claim 3:	The rejection of claim 3 is  as set forth above in claims 1 and 2 wherein Blomgren et al. further disclose that the other one of the anode or the cathode comprises a second planar body (i.e. a current collector) rolled in the roll configuration along a longitudinal axis of the second planar body and a second electrode configuration disposed along a longitudinal edge of the second planar body, wherein the second electrode configuration comprises a continuous length of second electrode material of at least twice the size of the outer circumference of the roll configuration.
	Claim 4:	The rejection of claim 4 is as set forth above in claims 1 and 2 wherein Blomgren et al. further disclose that the continuous length of the first electrode material is substantially equal to a length of the longitudinal edge of the first planar body (see col. 6: 24-33 which discloses “…a coating comprising an active material may be formed on the surface of a collector foil.  The coating may be coated on the front surface of a collector foil, the back surface of the 
collector foil, or both surfaces of the collector foil.  The coating including the active material may cover a part of the surface or the entire surface of the foil.  The coating may continuously or non-continuously cover parts of the surface of the collector foil.  The current collector coating may include active materials that may enable current flow”.
	Claim 5: 	The rejection of claim 5 is as set forth above in claim 1 and 2 wherein Blomgren et al. further disclose that the first electrode configuration (active material  is continuously coupled to a terminal of the cylindrical housing along a longitudinal edge of the first electrode configuration of the continuous length of first electrode material, wherein the cathode  comprises a conductive material (current collector) coated with a lithium oxide alloy (Blomgren et al., col. 6: 34-56), and wherein the anode comprises a conductive material coated with graphite (col. 6: 57-col. 7: 15)(see also col. 18: 15-col. 20: 3 which discloses in Examples 1-3 that the tabs were welded to the terminal).
	Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Blomgren et al. further disclose that at least one of the anode or the cathode comprises a first planar body rolled in the roll configuration along a longitudinal axis of the first planar body and a plurality of first electrode tabs disposed along a longitudinal edge of the first planar body, wherein the plurality of first electrode tab comprises at least 4 first electrode tabs of the first electrode material spaced out over a length of at least twice a size of an outer circumference of the roll configuration (e.g., Blomgren et al. disclose that one or more tabs may be electrically connected to the current collector foil (col. 2: 52-53), and multiple tabs may also be used along the length of the current collector foils (col. 3: 15-16).
	Claim 7:	The rejection of claim 6 is as set forth above in claims 1 and 6 wherein Blomgren et al. further disclose that at least one of the anode or the cathode comprises a second planar body rolled in the roll configuration along a longitudinal axis of the second planar body and a plurality of second electrode tabs disposed along a longitudinal edge of the second planar body, wherein the plurality of second electrode tab comprises at least 4 second electrode tabs of the second electrode material spaced out over a length of at least twice a size of an outer circumference of the roll configuration (e.g., Blomgren et al. disclose that one or more tabs may be electrically connected to the current collector foil (col. 2: 52-53), and multiple tabs may also be used along the length of the current collector foils (col. 3: 15-16).
	Claim 8:	The rejection of claim 8 is as set forth above in claims 1 and 6 wherein Blomgren et al. further disclose that the plurality of first electrode tabs are unequally spaced throughout the length of at least twice the size of the outer circumference of the roll configuration (the tabs may be arranged at different intervals along the length of a current collector as per col. 10: 62-63), wherein the unequally spaced plurality of first electrode tabs are configured to line up in juxtaposition when the first planar body is rolled in the roll configuration, and wherein the plurality of first electrode tabs are coupled to a terminal of the cylindrical housing as a single juxtaposed tab unit (Examples 1-3).
	Claim 9:	The rejection of claim 9 is as set forth above in claims 1 and 6 wherein Blomgren et al. further disclose that the plurality of tabs obviously comprises at least 8 first electrode tabs (e.g., Blomgren et al. disclose that multiple tabs may also be used along the length of the current collector foils (col. 3: 15-16).
Claim 12:	Blomgren et al. in Figure 10A-10D (col. 15: 37-45) disclose a lithium-ion battery (col. 15: 46-47) comprising: 
an anode (positive electrode); 
a cathode (negative electrode); 
an electrolyte (col. 12: 6-7); and 
a cylindrical housing, wherein the anode and cathode are in a roll configuration (jellyroll) within the cylindrical housing, wherein the electrolyte is disposed between facing surfaces of the juxtaposed anode and cathode in the roll configuration. 
	Blomgren et al. further disclose that at least one of the anode or the cathode comprises a first planar body rolled in the roll configuration along a longitudinal axis of the first planar body and a first electrode configuration disposing first electrode material along a longitudinal edge of the first planar body over a length of at least twice a size of an outer circumference of the roll configuration.
	In particular, Blomgren et al. disclose that at least one of the anode (negative electrode) or the cathode (positive electrode) comprises a first planar body (a current collector) rolled in the roll configuration along a longitudinal axis of the first planar body and a first electrode configuration disposing first electrode material along a longitudinal edge of the first planar body over a length of at least twice a size of an outer circumference of the roll configuration.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode configuration Blomgren et al. such that at least one of the anode or the cathode comprises a first planar body rolled in the roll configuration along a longitudinal axis of the first planar body and a first electrode configuration disposing first electrode material along a longitudinal edge of the first planar body over a length of at least twice a size of an outer circumference of the roll configuration.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable battery including one or more current collector foils and one or more tabs that would have been configured to extract greater capacity from the battery electrode so that the resulting battery may exhibit higher performance (abstract).
Claim 13:	The rejection of claim 13 is as set forth above in claim 12 wherein Blomgren further disclose a first electrode (a positive or negative electrode) having a continuous length of first electrode material of at least twice a size of an outer circumference of the roll configuration. Further, given that Blomgren et al. discloses a first electrode that is structurally similar to that instantly claimed (i.e. a current collector that is continuously coated with material and comprising tabs extending from the current collector), the first electrode of Blomgren et al. renders obvious the recited first electrode.
	Claim 14:	The rejection of claim 4 is as set forth above in claims 12 and 13 wherein Blomgren et al. further disclose that the continuous length of the first electrode material is substantially equal to a length of the longitudinal edge of the first planar body (see col. 6: 24-33 which discloses “…a coating comprising an active material may be formed on the surface of a collector foil.  The coating may be coated on the front surface of a collector foil, the back surface of the collector foil, or both surfaces of the collector foil.  The coating including the active material may cover a part of the surface or the entire surface of the foil.  The coating may continuously or non-continuously cover parts of the surface of the collector foil.  The current collector coating may include active materials that may enable current flow”.
	Claim 15:	The rejection of claim 15 is as set forth above in claim 12 and 13 wherein Blomgren further disclose that the first electrode configuration (active material) is continuously coupled to a terminal of the cylindrical housing along a longitudinal edge of the first electrode configuration of the continuous length of first electrode material.
	Claim 16:	The rejection of claim 16 is as set forth above in claim 12 wherein Blomgren et al. further disclose that a plurality of first electrode tabs of the first electrode material spaced out over the length of at least twice the size of the outer circumference of the roll configuration (i.e. multiples tabs may be used along the length of the current collector foil as per col. 3: 15-16).
	Claim 17:	The rejection of claim 17 is as set forth above in claims 12 and 16 wherein Blomgren et al. further disclose that the plurality of first electrode tabs are unequally spaced throughout the length of at least twice the size of the outer circumference of the roll configuration (the tabs may be arranged at different intervals along the length of a current collector as per col. 10: 62-63), wherein the unequally spaced plurality of first electrode tabs are configured to line up in juxtaposition when the first planar body is rolled in the roll configuration, and wherein the plurality of first electrode tabs are coupled to a terminal of the cylindrical housing as a single juxtaposed tab unit (Examples 1-3).
	Claim 18:	The rejection of claim 18 is as set forth above in claims 12 and 16 wherein Blomgren et al. further disclose that the plurality of tabs obviously comprises at least 8 first electrode tabs (e.g., Blomgren et al. disclose that multiple tabs may also be used along the length of the current collector foils (col. 3: 15-16).
Claim 19:	The rejection of claim 19 is  as set forth above in claim 12 wherein Blomgren et al. further disclose that the other one of the anode or the cathode comprises a second planar body (i.e. a current collector) rolled in the roll configuration along a longitudinal axis of the second planar body and a second electrode configuration disposed along a longitudinal edge of the second planar body, wherein the second electrode configuration comprises a continuous length of second electrode material of at least twice the size of the outer circumference of the roll configuration.
	Claim 21:	The rejection of claim 21 is as set forth above in claim 12 wherein Blomgren et al. further disclose that the cylindrical battery is a lithium-ion battery.
	Claim 22:	Blomgren et al. in Figures 10A-10C (col. 15: 37-45) disclose a method for providing a cylindrical battery, the method comprising: 
juxtaposing a planar body of an anode and a planar body of a cathode in a roll configuration with an electrolyte disposed between facing surfaces of the juxtaposed anode and cathode planar bodies;
	disposing the anode and cathode planar bodies within a cylindrical housing; and 
	coupling the electrode material of the at least one of the anode or the cathode to a terminal of the cylindrical (see e.g. Examples 1-3 in col. 18: 15 through col. 20: 3)
Blomgren et al. further disclose that at least one of the anode or the cathode comprises an electrode configuration disposing electrode material along a longitudinal edge of the planar body over a length of at least twice a size of an outer circumference of the roll configuration.
	In particular, Blomgren et al. disclose that at least one of the anode (negative electrode) or the cathode (positive electrode) comprises a planar body (a current collector) rolled in the roll configuration along a longitudinal axis of the planar body and an electrode configuration disposing electrode material along a longitudinal edge of the planar body over a length of at least twice a size of an outer circumference of the roll configuration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode configuration of Blomgren et al. such that that at least one of the anode or the cathode comprises an electrode configuration disposing electrode material along a longitudinal edge of the planar body over a length of at least twice a size of an outer circumference of the roll configuration.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable battery including one or more current collector foils and one or more tabs that would have been configured to extract greater capacity from the battery electrode so that the resulting battery may exhibit higher performance (abstract).
Claim 23:	The rejection of claim 23 is as set forth above in claim 22 wherein Blomgren et al. further disclose the electrode configuration comprises an electrode member (current collector) having a continuous length of first electrode material of at least twice a size of an outer circumference of the roll configuration. Further, given that Blomgren et al. disclose a electrode that is structurally similar to that instantly claimed (i.e. a current collector that is continuously coated with material and comprising tabs extending from the current collector), the electrode of Blomgren et al. renders obvious the recited electrode configuration.
	Claim 24:	The rejection of claim 24 is as set forth above in claims 22 and 23 wherein Blomgren et al. further disclose that the continuous length of the electrode material is substantially equal to a length of the longitudinal edge of the planar body (see col. 6: 24-33 which discloses “…a coating comprising an active material may be formed on the surface of a collector foil.  The coating may be coated on the front surface of a collector foil, the back surface of the collector foil, or both surfaces of the collector foil.  The coating including the active material may cover a part of the surface or the entire surface of the foil.  The coating may continuously or non-continuously cover parts of the surface of the collector foil.  The current collector coating may include active materials that may enable current flow”.
	Claim 25:	The rejection of claim 25 is as set forth above in claims 22 and 23 wherein Blomgren et al. further disclose that coupling the electrode material to the terminal comprises:
	 coupling the electrode member to the terminal of the cylindrical housing so that the electrode member is continuously connected along a longitudinal edge of the electrode member of the continuous length of electrode material.
	Claim 26:	The rejection of claim 26 is as set forth above in claims 22 and 23 wherein Blomgren et al. further disclose that a plurality of first electrode tabs of the first electrode material spaced out over the length of at least twice the size of the outer circumference of the roll configuration (i.e. multiples tabs may be used along the length of the current collector foil as per col. 3: 15-16). 
	Claim 27:	The rejection of claim 27 is as set forth above in claims 22, 23 and 26 wherein Blomgren et al. further disclose that the plurality of electrode tabs comprises at least 8 first electrode tabs (e.g., Blomgren et al. disclose that one or more tabs may be electrically connected to the current collector foil (col. 2: 52-53), and multiple tabs may also be used along the length of the current collector foils (col. 3: 15-16), wherein the plurality of first electrode tabs are unequally spaced throughout the length of at least twice the size of the outer circumference of the roll configuration (the tabs may be arranged at different intervals along the length of a current collector as per col. 10: 62-63), wherein the unequally spaced plurality of first electrode tabs are configured to line up in juxtaposition when the first planar body is rolled in the roll configuration, and wherein the plurality of first electrode tabs are coupled to a terminal of the cylindrical housing as a single juxtaposed tab unit (Examples 1-3).
	Claim 29:	The rejection of claim 29 is as set forth above in claim 22 wherein Blomgren et al. further disclose that the anode or cathode comprises the electrode configuration disposing electrode material along a longitudinal edge of the planar body over a length of at least twice a size of an outer circumference of the roll configuration (i.e. given that the electrode configuration of Blomgren et al. is structurally similar to that instantly disclosed, the electrode configuration of Blomgren et al. renders obvious to recited first electrode configuration)(col. 2: 23-col. 4:14; col. 8: 17-col. 9: 2; col. 9: 62-col. 11: 52; and col. 12: 41-67). See also entire document.
	Claim 31:	The rejection of claim 31 is as set forth above in claim 22 wherein Blomgren et al. further disclose that the first electrode material is disposed along the longitudinal edge of the anode or cathode prior to winding the anode or the cathode into the roll configuration (see Examples 1-3).
	
7.	Claims 10, 20 and 30 stand rejected under 35 U.S.C. 103 as being unpatentable over Blomgren et al. (US 8,142,928) as applied to claims 1, 12 and 22 above, and further in view of Fieldbinder et al. (US 20190372067).
Blomgren et al. et al. is as applied, argued, and disclosed above, and incorporated herein.
Claims 10, 20 and 30:	Blomgren et al. disclose that the LiBs is configured for delivering greater than 110 Watt hours per kilogram (Wh/kg) while discharging at greater than 2 kiloWatts per kilogram (kW/kg) using a first electrode configuration disposing first electrode material over a length of at least twice the size of the outer circumference of the roll configuration but does not disclose a plurality of LiBs forming a battery pack.
Fielbinder et al. discloses a battery pack comprising a plurality of battery cells (paragraph [0006], one embodiment provides a battery pack including a housing, a plurality of battery cells supported by the housing, and a terminal block; and paragraph [0028], the battery cells may be for example lithium-ion battery cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Blomgen et al. such that a battery pack is formed incorporating a plurality of lithium-ion cells as taught by Fieldbinder et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack comprising a number and an arrangement of batter cells that would have provided a desired output (e.g., nominal voltage, capacity, etc.) (paragraph [0029]).

(Previous) DETAILED ACTION
8.	Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Blomgren et al. (US 8,142,928) as applied to claims 1, 12 and 22 above, and further in view of Fieldbinder et al. (US 20190372067), and further in view of EP2424002 (hereafter EP ‘002).
	Blomgren and Fieldbinder are as applied, argued, and disclosed above, and incorporated herein.
	Claim 11:	The Blomgren combination does not disclose that the plurality of LiB comprise a pack constructed from the group consisting of:
a 7 serial 2 parallel (7S2P) construction; 
a 10 serial 2 parallel (10S2P) construction;
a 10 serial 3 parallel construction (10S3); and 
a 20 serial 3 parallel contruction (20S3P)
EP ‘002 discloses a plurality of batteries comprise a pack constructed from the group consisting of:
a 7 serial 2 parallel (7S2P) construction; 
 (paragraphs [0069]-[0072], [0047]. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art beore the effective filing date of the claimed invention to have modified the battery pack of the Blomgren combination to have a 7S2P construction, as taught in EP ‘002.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery array that would have enabled the reduction of the distance between the output terminals of the array, simplified manufacturing costs and efficiency and resulted in a more stable structure that has improved resistance (paragraph 0019]).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729